Case 0:19-cv-62805-AHS Document 27 Entered on FLSD Docket 03/22/2021 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-62805-CIV-SINGHAL

  REBECCA SCHADER,

         Plaintiff,

  v.

  COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
  __________________________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court on the Plaintiff Rebecca Schader’s Motion for

  Summary Judgment with Supporting Memorandum of Law (“Plaintiff’s Motion”) (DE [22])

  and Defendant Andrew Saul’s, Commissioner of the Social Security Administration,

  Motion for Summary Judgment and Response to Plaintiff’s Motion for Summary Judgment

  (“Defendant’s Motion”) (DE [23]). In this case, Plaintiff Rebecca Schader (“Plaintiff”)

  seeks judicial review of a final decision of the Commissioner of the Social Security

  Administration, which denied Plaintiff’s application for disability insurance benefits and

  supplemental social security income under the Social Security Act, 42 U.S.C. § 401, et

  seq. See (Compl. (DE [1-1]), Nov. 11, 2019).

         This case was referred to the Honorable Alicia O. Valle, United States Magistrate

  Judge (“Judge Valle”), for a ruling on all pre-trial, non-dispositive matters, and a report

  and recommendation on any dispositive matters, pursuant to 28 U.S.C. § 636 and Local

  Magistrate Judge Rule 1. Judge Valle issued a Report and Recommendation to District
Case 0:19-cv-62805-AHS Document 27 Entered on FLSD Docket 03/22/2021 Page 2 of 8




  Judge (“Report & Recommendation”) (DE [25]) on February 18, 2021. In the Report &

  Recommendation, Judge Valle recommends Plaintiff’s Motion (DE [22]) be denied,

  Defendant’s Motion (DE [23]) be granted, and the Administrative Law Judge’s (“ALJ”)

  decision be affirmed.     Plaintiff’s Objections to the Magistrate Judge’s Report and

  Recommendations (“Plaintiff’s Objections”) (DE [26]) were timely filed on March 4, 2021.

  The Court did not order a reply; accordingly, the matter is now ripe for review.

         Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate’s report and

  recommendations for clear error if no objections are filed to the report, and it may “accept,

  reject, or modify” the magistrate’s findings and recommendations. 28 U.S.C. § 636(b)(1).

  On the other hand, if a party files objections, the district court must determine de novo

  any part of the magistrate judge’s disposition that is the subject of a proper objection.

  Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b). The Court has carefully reviewed the Report

  & Recommendation (DE [25]), the Motions, Plaintiff’s Objections (DE [26]), the record in

  this case, the applicable law, and is otherwise fully advised. In addition, the Court has

  conducted a de novo review of the Report & Recommendation (DE [25]) in light of the

  Plaintiff’s Objections (DE [26]). See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir.

  2009) (citing 28 U.S.C. § 636(b)(1)); see also Macort v. Prem, Inc., 208 Fed. Appx. 781,

  784 (11th Cir. 2006) (“Where a proper, specific objection to the magistrate judge’s report

  is made, it is clear that the district court must conduct a de novo review of that issue.”).

  For the reasons set forth below, the Court finds Judge Valle’s Report & Recommendation

  (DE [25]) to be well-reasoned and the analysis contained therein to be correct.




                                               2
Case 0:19-cv-62805-AHS Document 27 Entered on FLSD Docket 03/22/2021 Page 3 of 8




  I.     BACKGROUND

         There is no need to rework the facts and background well-articulated by Judge

  Valle. This Court adopts Judge Valle’s description of the administrative history and the

  record below, Report & Recommendation (DE [25], at 1–9), and incorporates that

  background by reference herein.

  II.    LEGAL STANDARD

         Judicial review of the ALJ Decision is limited to whether “it is supported by

  substantial evidence and based on proper legal standards.” Crawford v. Comm’r of Soc.

  Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436,

  1439 (11th Cir. 1997)). “Substantial evidence is more than a scintilla and is such relevant

  evidence as a reasonable person would accept as adequate to support a conclusion.” Id.

  (quoting Lewis, 125 F.3d at 1439); Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)

  (stating that substantial evidence is “more than a mere scintilla, but less than a

  preponderance”) (internal quotation and citation omitted). A court, however, “may not

  decide the facts anew, reweigh the evidence, or substitute [its] judgment for that of the

  [ALJ].” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal

  quotation marks and citations omitted); Packer v. Comm’r of Soc. Sec., 542 Fed. Appx.

  890, 891 (11th Cir. 2013) (“[W]e may not reweigh the evidence or substitute our judgment

  for that of the ALJ.” (citing Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005))). “A

  clearly articulated credibility finding with substantial supporting evidence in the record will

  not be disturbed by a reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir.

  1995). Even if evidence preponderates against the ALJ Decision, a court must affirm “if

  the decision is supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d



                                                3
Case 0:19-cv-62805-AHS Document 27 Entered on FLSD Docket 03/22/2021 Page 4 of 8




  1233, 1239 (11th Cir. 1983) (citing 42 U.S.C. § 405(g)). In contrast, review of the ALJ’s

  application of legal principles is plenary. See Foote v. Chater, 67 F.3d 1553, 1558 (11th

  Cir. 1995). Critical to the Court’s review of the Report & Recommendation (DE [25]) in

  this case, courts “may not reweigh the evidence or decide facts anew, and must defer to

  the ALJ’s decision if it is supported by substantial evidence. . . .” Baez v. Comm’r of Soc.

  Sec., 657 Fed. Appx. 864, 868 (11th Cir. 2016) (citing Dyer, 395 F.3d at1210); see also

  Winschel, 631 F.3d at 1178 (“We may not decide the facts anew, reweigh the evidence,

  or substitute our judgment for that of the [Commissioner].”) (quoting Phillips v. Barnhart,

  357 F.3d 1232, 1240 n.8 (11th Cir.2004).

  III.   DISCUSSION

         Upon conducting a de novo review, the Court finds Judge Valle’s Report &

  Recommendation (DE [25]) to be well reasoned and correct, and the Court agrees with

  the analysis set forth therein. In response to the Report & Recommendation (DE [25]),

  Plaintiff raises four Objections (DE [26]), which are framed as follows: (1) the ALJ

  improperly assigned ‘little weight’ to the medical expert Dr. Goldstein’s testifying opinion;

  (2) the ALJ failed to articulate the weight he accorded the opinion of the psychological

  consultative examiner, Dr. Gordon, and otherwise failed to explain why he disregarded

  said opinion; (3) the ALJ’S RFC Finding is not supported by the substantial evidence of

  record; and (4) the ALJ failed to properly assess the claimant’s alleged symptoms and

  limitations.

         These objections are all due to be overruled for three reasons. First, Plaintiff’s

  objections are improper because they largely expand upon and reframe arguments

  already presented and considered by Judge Valle in the Report & Recommendation (DE



                                               4
Case 0:19-cv-62805-AHS Document 27 Entered on FLSD Docket 03/22/2021 Page 5 of 8




  [25]), or they simply disagree with the Report’s conclusions. It is well settled that an

  objecting party may not “submit [] papers to a district court which are nothing more than

  a rehashing of the same arguments and positions taken in the original papers submitted

  to the Magistrate Judge. Clearly, parties are not to be afforded a ‘second bite at the apple’

  when they file objections to a [Report].” Marlite, Inc. v. Eckenrod, No. 10-23641-CIV,

  2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors

  Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992)).

                “In order to challenge the findings and recommendations of
                the magistrate judge, a party must file written objections which
                shall specifically identify the portions of the proposed findings
                and recommendation to which objection is made and the
                specific basis for objection.” Macort v. Prem, Inc., 208 Fed.
                Appx. 781, 783 (11th Cir. 2006) (quoting Heath v. Jones, 863
                F.2d 815, 822 (11th Cir. 1989) (alterations omitted). The
                objections must also present “supporting legal authority.”
                Local R. 4(b). Once a district court receives “objections
                meeting the specificity requirement set out above,” it must
                “make a de novo determination of those portions of the report
                to which objection is made and may accept, reject, or modify
                in whole or in part, the findings or recommendations made by
                the magistrate judge.” Macort, 208 Fed. Appx. at 783–84
                (quoting Heath, 863 F.2d at 822) (alterations omitted). To the
                extent a party fails to object to parts of the magistrate judge’s
                report, those portions are reviewed for clear error. Macort,
                208 Fed. Appx. at 784 (quoting Johnson v. Zema Sys. Corp.,
                170 F.3d 734, 739 (7th Cir. 1999)). A court, in its discretion,
                need not consider arguments that were not, in the first
                instance, presented to the magistrate judge. Williams v.
                McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009).

  Borges v. Berryhill, No. 17-22114-CIV, 2018 WL 1083964, at *1 (S.D. Fla. Feb. 27, 2018),

  aff’d sub nom. Borges v. Comm’r of Soc. Sec., 771 Fed. Appx. 878 (11th Cir. 2019). The

  Objections (DE [26]) lack specificity regarding the Report & Recommendation’s (DE [25])

  alleged errors. Instead, Plaintiff simply restates the same arguments originally presented




                                               5
Case 0:19-cv-62805-AHS Document 27 Entered on FLSD Docket 03/22/2021 Page 6 of 8




  to Judge Valle without identifying how the analysis in the Report & Recommendation (DE

  [25]) was erroneous. See e.g., (Pl. Obj. (DE [26]), at 3) (“Therefore, remand is justified,

  in that the impact of the ALJ’s error may affect the substantial evidence evaluation.”)

  (emphasis added); id. at 7 (“Instead, it appears the ALJ relied on his own

  characterization of the record, which fails to adequately appreciate the subjective

  complaints and their relationship to the objective medical findings.”) (emphasis added);

  see also id. at 8 (“In fact, the ALJ here appears to be making a determination as to

  the   severity   of   Schader’s    impairments     based     on   his   own    inaccurate

  characterization of the record, but the ALJ is not in a better position to know whether

  Schader’s subjective complaints were reasonably supported by the objective findings.”).

  Such generalized objections and broad conjectures are improper.

         Second, Plaintiff’s Objections (DE [26]) must be overruled because each objection,

  in essence, requests that this Court “reweigh the evidence or decide facts anew,” rather

  than affording the requisite amount of deference to the ALJ’s Decision, where supported

  by substantial evidence in the record. Baez, 657 Fed. Appx. at 868 (citing Dyer, 395 F.3d

  at 1210); see also Bloodsworth, 703 F.2d at 1239 (“In reviewing claims brought under the

  Social Security Act, [courts’] role is a limited one. [They] may not decide the facts anew,

  reweigh the evidence, or substitute [their] judgment for that of the Secretary.”). Thus,

  Plaintiff’s Objections (DE [26]) to the ALJ’s alleged error in evaluating and assigning

  proper weight to the evidence in the record, and her objections to Judge Valle’s

  determinations that substantial evidence supported the ALJ Decision, are without merit.

  Indeed, the Eleventh Circuit has held that where the ALJ’s decision discusses the

  physician’s finding within his determination, and the findings are consistent with the



                                              6
Case 0:19-cv-62805-AHS Document 27 Entered on FLSD Docket 03/22/2021 Page 7 of 8




  record, then the ALJ’s failure to state what weight he gave the examining physician was

  harmless error. See Kaplowitz v. Comm’r of Soc. Sec., 806 Fed. Appx. 711, 717–18 (11th

  Cir. 2020) (finding failure to state with particularity the weight given to a medical opinion

  was “harmless error because it did not affect the ALJ’s ultimate decision.”) (citation

  omitted); Caldwell v. Barnhart, 261 Fed. Appx. 188, 190-91 (11th Cir. 2008) (holding the

  ALJ’s error in failing to assign weight to a medical provider’s opinion was harmless

  because the ALJ had discussed the physician’s findings within the determination and the

  findings were not inconsistent with the record). The Court should affirm the ALJ Decision

  where, as here, “the decision was supported by substantial evidence . . . defined as such

  relevant evidence as a reasonable mind might accept as adequate to support a

  conclusion.” Shinn ex rel. Shinn v. Comm’r of Soc. Sec., 391 F.3d 1276, 1281 (11th Cir.

  2004) (internal quotations and citations omitted); see also Fiebel v. Comm’r of Soc. Sec.,

  No. 18-80642, 2019 WL 4694220, at *1 (S.D. Fla. Aug. 15, 2019). Judge Valle’s Report

  & Recommendation (DE [25]) discusses in detail the relevant (and irrelevant) evidence

  considered in the ALJ Decision, and upon an independent review of the record, the Court

  agrees with the Report’s reasoning, conclusions, and recommendations.              Plaintiff’s

  Objections (DE [26]) are therefore overruled.

         Finally, the Court finds there is substantial evidence supporting the ALJ’s

  determination that Plaintiff is not disabled. “After a magistrate judge has issued a report

  and recommendation under § 636(b)(1)(B), a party that wishes to preserve its objection

  must clearly advise the district court and pinpoint the specific findings that the

  party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360–61 (11th Cir.




                                               7
Case 0:19-cv-62805-AHS Document 27 Entered on FLSD Docket 03/22/2021 Page 8 of 8




  2009) (emphasis added). Here, Plaintiff merely restate arguments made in the Motions

  before this Court, which is not a proper form of objection. Accordingly, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. Magistrate Judge Valle’s Report and Recommendation to District Judge (DE

            [25]) is AFFIRMED and ADOPTED.

         2. Plaintiff’s Motion for Summary Judgment with Supporting Memorandum of Law

            (DE [22]) is DENIED.

         3. The Defendant’s Motion for Summary Judgment with Supporting Memorandum

            of Law and Response to Plaintiff’s Motion for Summary Judgment (DE [23]) is

            GRANTED.

         4. Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendations

            (DE [26]) are OVERRULED.

         5. Furthermore, the Administrative Law Judge’s Decision is AFFIRMED.

         6. To the extent not otherwise disposed of, any scheduled hearings are

            CANCELED, all pending motions are DENIED AS MOOT, and all deadlines

            are TERMINATED.

         7. The Clerk of Court is directed to CLOSE this case.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 19th day of

  March 2021.




  Copies furnished to counsel of record via CM/ECF



                                               8
